          Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 1 of 56



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  SOUTHERN DIVISION

SAM WILSON, JR., et.al,

Plaintiffs,

v.
                                                Civil Action No.: 8:20-cv-1344
EAGLE NATIONAL BANK, et. al ,

Defendants.




     AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs Sam Wilson, Jr. and John and Jackie Unthank, on behalf of themselves and the

entire class of persons similarly situated, by and through their attorneys, Michael Paul Smith and

Melissa L. English of Smith, Gildea & Schmidt, LLC and Timothy F. Maloney and Veronica B.

Nannis of Joseph, Greenwald and Laake, P.A., file this Amended Class Action Complaint, and

state as follows:

                                            INTRODUCTION

1.      Plaintiffs Sam Wilson, Jr. (“Wilson”), John and Jackie Unthank (collectively, the

        “Unthanks”), and alleged Class Members are borrowers who currently have or had a

        federally related mortgage loan originated and/or brokered by Defendants Eagle National

        Bank and/or Eagle Nationwide Mortgage Company and/or Eagle National Bancorp, Inc.

        (collectively, the “Eagle Defendants”), predecessor to ESSA Bank & Trust and/or ESSA

        Bancorp,    Inc.   (collectively,    “ESSA”)   (together   with   the   Eagle   Defendants,

        “Defendants”).




                                                  1
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 2 of 56



2.   Plaintiffs and alleged Class Members are victims of an illegal kickback scheme (“All Star

     Scheme”) under which the Eagle Defendants’ loan officers, agents, and/or other

     employees received and accepted illegal kickbacks from All Star Title, Inc. (“All Star”), a

     Maryland-based title and settlement services company, in exchange for the assignment

     and referral of residential mortgage loans, refinances and reverse mortgages to All Star

     for title and settlement services in violation of the Real Estate Settlement Procedures Act

     (“RESPA”), 12 U.S.C. §§ 2601, et seq.

3.   To fund the kickbacks, the Eagle Defendants and All Star enter into naked price fixing

     agreements, agreeing to charge Eagle borrowers fixed and unnecessarily increased title

     and settlement service fees, including amounts that were not associated with any

     legitimate title or settlement service and imposed for the sole purpose of funding the

     illegal kickbacks.

4.   The Eagle Defendants fraudulently concealed the All Star Scheme from Plaintiffs and

     alleged Class Members by agreeing to and laundering kickbacks through third party

     marketing companies, false allocation of title and settlement fees and manipulation of the

     APR associated with Eagle loans, and false and fraudulent representations and omissions

     in Eagle borrowers’ HUD-1s, Good Faith Estimates and other loan documents. These

     concealments prevented borrowers, regulators and auditors from discovering the scheme

     and the injuries to borrowers therefrom, thereby allowing the kickbacks and fixed and

     fraudulent charges to continue.

                                              PARTIES

5.   Plaintiffs bring this action pursuant to Fed. R. of Civ. P. 23 as a class action on their own

     behalf and on behalf of the entire class of people similarly situated.



                                               2
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 3 of 56



6.    Plaintiff Sam Wilson, Jr. is a citizen and resident of Prince George’s County, Maryland.

7.    Plaintiffs John and Jackie Unthank are citizens and residents of Frederick County,

      Maryland.

8.    Defendant Eagle National Bank is and/or was a national banking association based in

      Pennsylvania. At all relevant times, Eagle National Bank, through its wholly owned

      subsidiary Eagle Nationwide Mortgage Company, was engaged in the business of

      consumer mortgage brokering and/or lending and/or otherwise transacted business in

      Maryland and elsewhere.

9.    Defendant Eagle Nationwide Mortgage Company is and/or was a Pennsylvania

      corporation and is and/or was a wholly owned subsidiary of Eagle National Bank and is

      and/or was engaged in the business of consumer mortgage brokering and/or lending

      and/or otherwise transacted business in Maryland and elsewhere.

10.   Defendant Eagle National Bancorp, Inc. is a Pennsylvania corporation and the holding

      company of Defendants Eagle National Bank and Eagle Nationwide Mortgage Company.

11.   Defendant ESSA Bancorp, Inc. is a Pennsylvania corporation and the holding company

      of Defendant ESSA Bank & Trust.          According to public filings, Defendant ESSA

      Bancorp, Inc. acquired Eagle National Bancorp, Inc., including Eagle National Bank and

      its wholly owned subsidiary Eagle Nationwide Mortgage Company, by a merger

      completed on December 4, 2015 and pursuant to a Plan of Merger filed with the

      Securities Exchange Commission on July 28, 2015. Specifically, Section 2.01 of the Plan

      of Merger states:

             (b) The Second Merger. Immediately following the Merger, EN Bancorp
             will merge with and into ESSA Bancorp, with ESSA Bancorp as the
             surviving entity. The separate existence of EN Bancorp shall cease, and all
             of the property (real, personal and mixed), rights, powers and duties and

                                              3
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 4 of 56



             obligations of EN Bancorp shall be transferred to and assumed by ESSA
             Bancorp as the surviving entity in the Second Merger, without further act
             or deed, all in accordance with the PBCL. . . .

                     (c) The Bank Merger. Immediately following the Second Merger,
             Eagle Bank shall merge with and into ESSA Bank, with ESSA Bank as the
             surviving entity pursuant to the Bank Merger Agreement substantially in
             the form of Exhibit B hereto. The directors and officers of ESSA Bank
             immediately prior to the Bank Merger Effective Date shall be the initial
             directors and officers of the surviving entity, in each case until their
             respective successors are duly elected or appointed and qualified. . . .

12.   Defendant ESSA Bank & Trust is a Pennsylvania chartered stock savings bank and upon

      information and belief is the successor-in-interest to Defendant Eagle National Bank.

13.   According to public filings, as a result of the merger, Defendants ESSA Bancorp, Inc.

      and ESSA Bank & Trust are liable for all the debts, liabilities, and obligations of

      Defendants Eagle National Bancorp, Inc., Eagle National Bank, and Eagle Nationwide

      Mortgage Company, in accordance with 15 Pa. C.S. § 336 and the terms of the Plan of

      Merger.

                                   JURISDICTION AND VENUE

14.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

15.   This Court has personal jurisdiction over the parties. Personal jurisdiction over

      Defendants Eagle National Bank, Eagle Nationwide Mortgage Company, and Eagle

      National Bancorp Inc. is appropriate because these Defendants transacted business in

      Maryland, and such jurisdiction extends to Defendants ESSA Bank & Trust and ESSA

      Bancorp, Inc. as the successor entities.

16.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part

      of the events or omissions giving rise to the claims occurred within this District and the




                                                 4
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 5 of 56



      Eagle Defendants systematically and continually transacted business in this District

      during the applicable time period.

            FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF

17.   At all relevant times, All Star is a Maryland corporation and a title and settlement service

      provider licensed in Maryland and regulated by the Maryland Insurance Administration.

      All Star is a licensed title and settlement service provider in more than 30 states and

      provides title and settlement services on residential mortgage loans, refinances and

      reverse mortgages.

I.    The All Star Scheme

      A.     All Star and Participating Lenders Pay and Receive Kickbacks in Exchange
             for the Assignment and Referral of Residential Mortgage Loans to All Star.

18.   Beginning by at least 2008, All Star designs and executes a scheme (“All Star Scheme”)

      to pay kickbacks to various mortgage lenders and their brokers, loan officers and other

      employees (collectively, “Participating Lenders”) in exchange for the Participating

      Lender’s assignment and referral of residential mortgage loans, refinances and reverse

      mortgages to All Star for title and settlement services (“Kickback Agreement”).

19.   To fund the kickbacks, All Star and the Participating Lender agree to charge borrowers

      fixed prices for title and settlement services on loans assigned and referred under the

      Kickback Agreement (“Price Fixing Agreement”).

20.   These fixed prices are based on how many loans the Participating Lender is assigning and

      referring to All Star under the Kickback Agreement, and how much the Participating

      Lender is receiving and accepting in kickbacks.

21.   The fixed prices are higher than All Star would otherwise charge for similar title and

      settlement services (“Participating Lender Overcharge”) and include amounts that are not

                                               5
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 6 of 56



      associated with any legitimate title or settlement service and charged solely to fund the

      illegal kickbacks (“Kickback Overcharge”).

      B.     All Star and Participating Lenders Use A Web of Concealments to Hide the
             Kickbacks, Overcharges, and All Star Scheme from Borrowers, Regulators
             and Auditors.

22.   Concealment from borrowers, regulators and auditors is essential to the success and

      continuation of the All Star Scheme and the illegal kickbacks. All Star and Participating

      Lenders use a variety of tactics to conceal the illegal kickbacks, the Kickback and Price

      Fixing Agreements, the resulting overcharges, and the coordinated relationship between

      All Star and the Participating Lender.

23.   As an integral part of the All Star Scheme, All Star and the Participating Lender agree to

      launder the kickbacks through a third party marketing company.

24.   All Star does not regularly use marketing companies for marketing services, nor does All

      Star directly solicit borrowers. In contrast, a Participating Lender and/or its branch

      managers, mortgage brokers, loan officers, or other employees frequently use third party

      marketing companies (such as a direct mail, data and/or leads lists, telemarketing or live

      transfer leads providers) to provide marketing services aimed at soliciting borrowers to

      obtain residential mortgage loans, refinances and reverse mortgages from the

      Participating Lender.

25.   Under the Kickback Agreement, a Participating Lender receiving and accepting the

      kickback from All Star identifies a third party marketing company that the Participating

      Lender is using for its marketing services. All Star then makes the kickback payment to

      the third party marketing company (a thing of value to the Participating Lender), and the

      Participating Lender receives and accepts the kickback payment when the third party



                                               6
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 7 of 56



      marketing company applies All Star’s payment for the benefit of the Participating Lender

      and for the services that the Participating Lender is receiving.

26.   All Star’s payment laundered through the third party marketing company is an express

      payment for the benefit of the Participating Lender for the assignment and referral of

      loans under the Kickback Agreement and not a payment to the third party marketing

      company for legitimate marketing services; in fact, All Star receives no marketing

      services from the third party marketing company.

27.   All Star and Participating Lenders launder the kickbacks through the third party

      marketing companies to conceal that the payments are kickbacks and to create the false

      impression that All Star is making payments for legitimate marketing services. In fact,

      All Star does not receive any legitimate marketing services from the third party

      marketing companies laundering the kickbacks. To be clear, All Star’s payments

      laundered by the third party marketing companies were always and solely for the benefit

      of the Participating Lender and in exchange for the Participating Lender’s assignment and

      referral of loans under the Kickback Agreement, and not for the third party marketing

      company’s provision of any goods or services to All Star.

28.   Laundering the kickbacks through third party marketing allows All Star and the

      Participating Lender to conceal from borrowers, regulators and law enforcement the fact

      that anything of value was exchanged between All Star and the Participating Lender, as

      well as the fact and amount of kickbacks.

29.   To even further conceal the kickbacks and the All Star Scheme, All Star and the

      Participating Lender cause the third party marketing company to create sham invoices to

      create the false impression that All Star is paying for, and receiving, legitimate marketing



                                                7
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 8 of 56



      services from the third party marketing company. In fact, All Star does not receive any

      legitimate marketing services from the marketing company and All Star’s payment is

      applied solely for the benefit of the Participating Lender and to induce it to send loan

      referrals pursuant to the Kickback Agreement.

30.   To further conceal the Participating Lender and Kickback Overcharges from borrowers,

      All Star and the Participating Lender make false and fraudulent representations and

      omissions in borrowers’ loan documents, including the Truth In Lending Act (“TILA”)

      Disclosure, the Good Faith Estimate and the HUD-1 Settlement Statement.

31.   In addition, All Star and the Participating Lender agree to and do not identify the amounts

      associated with the illegal kickback or Participating Lender and Kickback Overcharges

      on any loan documents, including government mandated disclosure forms such as the

      “Good Faith” Estimate and HUD-1 Settlement Statement.

      C.     All Star and Participating Lenders Erect An Elaborate Co-Marketing Sham
             but All Star Receives no Marketing Benefit and Makes Clear that the
             Payments are Solely for the Assignment and Referral of Loans.

32.   To add another layer of concealment, All Star constructs an elaborate sham with the

      Participating Lender to create the false impression that All Star and the Participating

      Lender are “co-marketing.”

33.   In furtherance of this sham, All Star and the Participating Lender agree to nominally

      include All Star on direct mail solicitations, such as direct mailers sent to borrowers.

      These solicitations are a sham, and fraudulent, because the Participating Lender requires,

      and All Star agrees, to purposefully design the mailers to prevent borrowers from

      contacting All Star and to ensure the borrower will only contact the Participating Lender.




                                               8
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 9 of 56



34.   For example, All Star and the Participating agree and choose to omit any phone number,

      website, or contact information for All Star, and only provide a phone number for the

      Participating Lender so there is no chance that a borrower would contact All Star instead

      of the Participating Lender.

35.   The prototype for the “co-marketing” sham was developed by a postcard company

      contracted by All Star. The postcard company advised that the aim was to avoid the

      borrower calling All Star:

             We played around with the design a bit and what we’re running
             into is that if we use 25-50% of the card with All Star Title’s info,
             it makes it confusing for the person receiving the card as they can’t
             tell who the advertisement is from. We came up with a mockup
             with a smaller All Star Title logo so that it doesn’t totally distract
             from the mortgage company’s information. We also removed your
             phone number because we don’t want people to call you instead of
             the mortgage company.

      See September 28, 2009 emails related to design of mailers attached as Exhibit 1. In

      2010, All Star notified the postcard company, “We actually started a similar program

      with other direct mail companies and its going really really well.” Ex. 1.

36.   By design, All Star receives no actual marketing benefit from the solicitation and the

      entire marketing benefit flows to the Participating Lender. In exchange, under the

      Kickback Agreement, the Participating Lender agrees and is required to assign and refer

      all loans generated by the mailer to All Star for title and settlement services. Despite the

      sham of including All Star in the mailer, the benefit All Star in fact receives is the referral

      from the Participating Lender.

37.   In addition, as advised by All Star’s early prototype, All Star and the Participating Lender

      agree to limit All Star to a negligible presence on the solicitation, with All Star occupying

      less than 1/5 or less of the surface area of a solicitation. The payment made by All Star to

                                                9
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 10 of 56



      the Participating Lender is far greater, and not reasonably related, to All Star’s nominal

      presence in the solicitations. The inclusion of All Star on any material at all is solely for

      the purpose of attempting to conceal the kickbacks.

38.   The sham solicitations live up to the intended purpose. Despite making millions in

      payments, All Star does not receive any marketing benefit from the sham solicitations

      and not a single call from a borrower. All of All Star’s business continues to flow from

      loans assigned and referred from a Participating Lender and subject to the payment of

      kickbacks.

39.   The Consumer Financial Protection Board (CFPB), the federal agency responsible for

      RESPA enforcement, has identified that during the time period applicable to the All Star

      Scheme, sham “co-marketing” was so prevalent as to cause the Consumer Financial

      Protection Bureau (“CFPB”) to issue a compliance bulletin concluding that “[b]ased on

      the Bureau’s investigative efforts, it appears that many [marketing service agreements]

      are designed to evade RESPA’s prohibition on the payment and acceptance of kickbacks

      and referral fees.” Consumer Fin. Prot. Bureau Compliance Bulletin 2015-05,

      https://files.consumerfinance.gov/f/201510_cfpb_compliance-bulletin-2015-05-respa-

      compliance-and-marketing-services-agreements.pdf.

40.   In describing the type of agreements that were used as sham fronts for illegal kickbacks,

      the CFPB detailed a scheme indistinguishable from the one designed by All Star for the

      Participating Lenders in the All Star Scheme:

             [I[]n another matter that resulted in an enforcement action, a title
             company entered into unwritten agreements with individual
             loan officers in which it paid for the referrals by defraying the
             loan officers’ marketing expenses. The title company supplied
             loan officers with valuable lead information and marketing
             materials. In exchange, the loan officers sent referrals to the title

                                               10
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 11 of 56



             company. The lenders did not detect these RESPA violations
             and/or correct or prevent them, even when they had reason to know
             that the title company was defraying the marketing expenses of the
             lenders and their loan officers.

      Id. (emphasis added).

41.   While building the sham of “co-marketing,” All Star makes clear to the Participating

      Lender that the payment to the Participating Lender is solely for the assignment and

      referral of loans for title and settlement services and attaches a production goal – referred

      to as a “unit goal” - to each kickback paid to a Participating Lender. As Jason Horwitz,

      the President and owner of All Star and the architect of the All Star Scheme described it:

             …the "unit goal" can be met with closings from the mail, or any other
             source. It doesn’t matter where its from, as long as we hit that unit
             number. Basically the agreement would be that we do not contribute to
             another campaign until we hit that unit goal.
      See June 22, 2011 email attached as Exhibit 2.
42.   All Star and the Participating Lender perform the “unit goal” requirements of the

      Kickback Agreement with All Star paying kickbacks only after requiring a Participating

      Lender to document the number and value of the loans assigned and referred to All Star

      under the Kickback Agreement since the last kickback payment, and, on more than one

      occasion, leaving Horwitz to expressly withhold payment until the unit goal (loan referral

      goal) was met:


                “Ok. Just so we're clear, I'm not dropping $1 more until we
                                   close 25 NEW loans.”

      See February 6, 2013 email attached as Exhibit 3 (capitalization in original and

      bold type added).




                                               11
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 12 of 56



II.    By late 2009, the Eagle Defendants Become a Participating Lender in the All Star
       Scheme, Performing Kickback and Price Fixing Agreements with All Star that
       Affect Hundreds of Eagle Loans Across at Least Three Branches.

43.    At all relevant times, the Eagle Defendants’ branch managers and loan officers

       participating in the All Star Scheme were licensed mortgage brokers and/or authorized

       loan officers, and at all relevant times were acting within scope of the business

       relationship and duties of their employment on behalf of the Eagle Defendants,

       specifically seeking borrowers and originating and securing loans for residential

       mortgages through the Eagle Defendants and/or brokering such loans through the Eagle

       Defendants to other lenders with whom the Eagle Defendants are authorized, referring

       Eagle borrowers to title companies, and working with title companies to close these

       loans. All activities, including any interaction with All Star, were for the benefit of the

       Eagle Defendants.

          A. The Eagle Defendants Receive and Accept Hundreds of Thousands of Dollars
             in Kickbacks for the Assignment and Referral of Hundreds of Eagle Loans.

44.    By at least 2009, the Eagle Defendants, by and through its branch managers, loan officers

       and other employees, agree to accept and receive kickbacks paid by All Star in exchange

       for the assignment and referral of Eagle loans to All Star for title and settlement services.

 45.   From the beginning, All Star made clear its kickback payments to the Eagle Defendants

       are predicated on and will continue only if the Eagle Defendants meet a “unit goal” or

       “production” goal of loans that are assigned and referred to All Star in exchange for the

       kickback. See June 1, 2010 e-mail regarding Eagle Defendants, attached as Exhibit 4;

       see also July 8, 2010 e-mail re: “Hagy Loans” expectations, attached as Exhibit 5.

 46.   All Star frequently reiterates that each kickback payment comes with a “unit goal” or

       production requirement of loans the Eagle Defendants are required to assign and refer to

                                                12
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 13 of 56



      All Star in exchange for the kickbacks. See May 11 and 24, 2010 e-mails re: fee

      agreement, collectively attached as Exhibit 7.

                       i.       The Eagle Defendants Receive and Accept More Than
                                $100,000 in Kickbacks Related to Loans Assigned and
                                Referred by the Eagle Forest Hill Branch.

47.   The Eagle Defendants operate a branch office located at 350 Bynum Road, Forest Hill,

      Maryland 21050 (“Eagle Forest Hill Branch”).

48.   During the relevant time period, Alex Mavroulis, Bret Springer, David Hagy, Mike

      Balzano, Mike Marcellino, Reggie Hyacinthe, Nick Hapsis, Gary Becker, Steve Oh,

      Mike Varlotta, Mike Bosworth, Andre Samuel, and Bill Biensach were branch managers

      and/or loan officers employed by the Eagle Defendants at the Eagle Forest Hill Branch.

49.   From November 2009 through January 2011, All Star pays, and the Eagle Defendants

      receive and accept, kickbacks for the assignment and referral of Eagle loans from the

      Eagle Forest Hill Branch. These kickbacks are laundered by and through various third

      party marketing companies:

         a. $1,432.08 kickback on January 26, 2010, laundered by and through Influence

             Direct Inc., a Tennessee based data and lead list provider (“Influence Direct”);

         b. $4,608 kickback on January 28, 2010, laundered by and through Influence Direct;

         c. $4,478.24 kickback on February 3, 2010, laundered by and through Jemco

             Graphics Services, Inc., a Maryland-based direct mail printing company

             (“Jemco”);

         d. $2,538.21 kickback on February 4, 2010, laundered by and through Influence

             Direct;




                                              13
Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 14 of 56



  e. $3,807.07 kickback on February 5, 2010, laundered by and through Influence

     Direct;

  f. $8,392.70 kickback on February 10, 2010, laundered by and through Influence

     Direct;

  g. $8,226.98 kickback on February 17, 2010, laundered by and through Influence

     Direct;

  h. $8,228.47 kickback on February 25, 2010, laundered by and through Influence

     Direct;

  i. $7,330.55 kickback on March 3, 2010, laundered by and through Influence

     Direct;

  j. $2,080 kickback on May 28, 2010, laundered by and through Jemco;

  k. $3,014.07 kickback on June 2, 2010, laundered by and through Influence Direct;

  l. $1,014 kickback on June 3, 2010, laundered by and through Influence Direct;

  m. $8,030.64 kickback on June 9, 2010, laundered by and through Influence Direct;

  n. $1,149 kickback on June 11, 2010, laundered by and through Jemco;

  o. $1,034.60 kickback on June 16, 2010, laundered by and through Influence Direct;

  p. $4,578.70 kickback on June 21, 2010, laundered by and through Influence Direct;

  q. $8,023.27 kickback on July 1, 2010, laundered by and through Influence Direct;

  r. $320 kickback on July 2, 2010, laundered by and through Tranzact Information

     Services, LLC (“Tranzact”), a Florida-based data and direct mail marketing

     company;

  s. $6,986.73 kickback on July 8, 2010, laundered by and through Influence Direct;

  t. $8,322.88 kickback on July 14, 2010, laundered by and through Influence Direct;



                                    14
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 15 of 56



        u. $1,137.56 kickback on July 30, 2010, laundered by and through Influence Direct;

        v. $1,521.45 kickback on August 6, 2010, laundered by and through Influence

            Direct;

        w. $980 kickback on September 20, 2010, laundered by and through Influence

            Direct;

        x. $320.01 kickback on September 23, 2010, laundered by and through Tranzact;

        y. $703.80 kickback on September 23, 2010, laundered by and through Influence

            Direct;

        z. $4,890.08 kickback on September 23, 2010, laundered by and through Influence

            Direct;

        aa. $3,745.94 kickback on October 1, 2010, laundered by and through Influence

            Direct;

        bb. $3,307.63 kickback on October 7, 2010, laundered by and through Influence

            Direct;

        cc. $980 kickback on October 13, 2010, laundered by and through Influence Direct;

        dd. $3,177.29 kickback on October 14, 2010, laundered by and through Influence

            Direct;

        ee. $2,231.46 kickback on October 20, 2010, laundered by and through Influence

            Direct; and

        ff. $1,100 kickback on October 20, 2010, laundered by and through Influence Direct.

50.   All Star’s laundering of payments through Influence Direct, Jemco and Tranzact for the

      benefit of the Eagle Defendants are expressly payments for the referral of Eagle loans by




                                             15
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 16 of 56



      the Eagle Forest Hill Branch to All Star and to conceal the illegal kickbacks, and not for

      the third party marketing company’s provision of any goods or services to All Star.

51.   Between October 2009 and January 2011, the Eagle Forest Hill Branch assigns and

      refers more than 360 Eagle loans, secured by property in 40 states, pursuant to the

      Kickback Agreements.

                        ii.    The Eagle Defendants Receive and Accept at Least $50,000
                               in Kickbacks Related to Loans Assigned and Referred by
                               the Eagle Bel Air Branch.

52.   The Eagle Defendants also operate a branch located at 1A Vale Road Bel Air, Maryland

      21014 (“Eagle Bel Air Branch”). The Eagle Defendants employ a number of licensed

      mortgage loan originators and loan officers in the Eagle Bel Air Branch, including

      Angela Pobletts, Ryan Rojek, Michael Carter, Jason McCotter and Michelle Botley.

53.   From November 2009 through January 2011, All Star pays, and the Eagle Defendants

      receive and accept, kickbacks for the assignment and referral of Eagle loans from the

      Eagle Bel Air Branch. These kickbacks are laundered by and through various third

      party marketing companies:

        a. $6,800 kickback on March 4, 2010, laundered by and through Influence Direct;

        b.   $7,450.76 kickback on March 18, 2010, laundered by and through Influence

             Direct;

        c.   $1,608 kickback on March 30, 2010, laundered by and through Lendanear Data

             & Direct Mail Services (“Lendanear”), a Tennessee-based data and direct mail

             company;

        d. $6,834 kickback on April 6, 2010, laundered by and through Influence Direct;

        e. $1,600 kickback on April 26, 2010, laundered by and through Lendanear;



                                             16
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 17 of 56



         f. $7,210 kickback on May 3, 2010, laundered by and through Influence Direct;

         g. $800 kickback on May 17, 2010, laundered by and through Lendanear;

         h. $3,605 kickback on May 18, 2010, laundered by and through Influence Direct;

         i. $1,600 kickback on June 3, 2010, laundered by and through Lendanear;

         j. $7,038 kickback on June 3, 2010, laundered by and through Influence Direct; and

         k. $5,728.50 on July 13, 2010, laundered by and through Influence Direct.

54.   All Star’s laundering of payments through Influence Direct and Lendanear for the

      benefit of the Eagle Defendants are expressly payments for the referral of borrowers by

      the Eagle Bel Air Branch and to conceal the illegal kickbacks, and not for the third party

      marketing company’s provision of any goods or services to All Star.

55.   The Eagle Bel Air Branch in fact assigns and refers more than 130 Eagle loans secured

      by real property in 32 states and the District of Columbia pursuant to the Kickback and

      Price Fixing Agreements.

                        iii.   The Eagle Defendants Receive and Accept at Least $6,000
                               in Kickbacks Related to Loans Assigned and Referred by
                               the Eagle Owings Mills Branch.

56.   The Eagle Defendants operate a branch located at 90 Painters Mill Road in Owings

      Mills, Maryland 21117 (“Eagle Owings Mills Branch”) in which the Eagle Defendants

      employ licensed mortgage loan originator and loan officer Adam Ellis.

57.   During 2010, All Star paid, and the Eagle Defendants receive an accept, kickbacks for the

      assignment and referral of Eagle loans from the Eagle Owings Mills Branch. These

      kickbacks were laundered by and through various third party marketing companies:

         a. $376.74 kickback on July 29, 2010, laundered by and through Lendanear;

         b. $1,690.99 kickback on July 29, 2010, laundered by and through Influence Direct;


                                             17
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 18 of 56



         c. $1,724.66 kickback on August 18, 2010, laundered by and through Influence

             Direct;

         d. $370 kickback on September 8, 2010, laundered by and through Lendanear; and

         e. $1,976.03 kickback on September 9, 2010, laundered by and through Influence

             Direct.

58.   All Star’s laundering of payments through Influence Direct and Lendanear for the

      benefit of the Eagle Defendants are expressly payments for the referral of borrowers by

      the Eagle Owings Mills Branch and to conceal the illegal kickbacks, and not for the third

      party marketing company’s provision of any goods or services to All Star.

59.   All Star once again makes clear to the Eagle Defendants that the kickbacks are paid

      expressly for the assignment and referral of Eagle loans, with Jason Horwitz, All Star’s

      owner, stating:

             i [sic] dont give a [expletive] if the mailer bombed - just a heads
             up, I'm doing 4 drops for him, thats it, and getting the 12 deals. If
             they bitch about it or dont hold up to their end, i might be done
             doing marketing for them altogether.
      See Oct. 11, 2010 email from J. Horwitz, attached as Exhibit 11.
60.   The Eagle Owings Mills Branch in fact assigns and refers at least twelve Eagle loans

      secured by real property in three states pursuant to the Kickback and Price Fixing

      Agreements.

61.   Based on the Eagle Defendants’ and All Star’s continuing pattern of practice and course

      of conduct, Plaintiffs believe, and therefore allege, that the Eagle Defendants enter

      Kickback Agreements related to other Eagle branches, branch manager and loan

      officers, including, without limitation, loan officers, branch managers and others

      employed by the Eagle Defendants in the Eagle branch located at 1706 N. 2d Street,


                                              18
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 19 of 56



      Philadelphia, Pennsylvania, and including Eagle loan officers and employees Steve

      Gow, Brian Clark, Adam Finkel, Chris Fanciosa, Melissa Farrell and Debra Sherry.

62.   Based on the continuing pattern of practice between All Star and the Eagle Defendants,

      Plaintiffs believe, and therefore allege, that the Eagle Defendants and All Star launder

      kickbacks by and through other third-party marketing companies in addition to those

      identified herein, including, without limitation, Reliable Leads, Inc.

                        iv.     The Eagle Defendants Provided No Goods, Services or
                                Facilities to All Star in Exchange for the Kickbacks and
                                Are Not Entitled to the Protection of 12 U.S.C. §2607(c)(2).

63.   No good, facilities, or services are provided by any of the Eagle Defendant’s employees

      and/or agents, associated with the receipt and acceptance of the kickbacks. The payment

      by All Star and the receipt and acceptance by the Eagle Defendants of the kickbacks are

      made expressly and solely for the assignment and referral by the Eagle Defendants of

      Eagle borrowers to All Star.

64.   In each instance, the payments made by All Star which are laundered through third party

      marketing companies were express payments for the referral of borrowers by the Eagle

      Defendants to All Star and to conceal the illegal kickbacks, and not for the third party

      marketing company’s provision of any goods or services to All Star.

65.   In furtherance of the “co-marketing” sham integral to the All Star Scheme, All Star is

      nominally in included in some Eagle borrower solicitations and at other times not

      included. But, consistent with All Star’s early prototypes, no phone number or other

      contact information is included on any Eagle solicitation and All Star is included in only

      a very small way, if at all. See, e.g., Exhibit 12.




                                               19
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 20 of 56



66.   True to its design and intent, All Star does not receive any marketing benefit from any

      Eagle solicitation. Instead, borrowers contact the Eagle Defendants’ branch managers,

      loan officers and other employees who assign and refer the Eagle borrower’s loan to All

      Star under the Kickback Agreement and for the purpose of receiving the next kickback.

67.   In addition, and in the alternative, any payment laundered through the third party

      marketing companies by All Star on behalf of the Eagle Defendants is not reasonably

      related to the value of any good, facility or service that may have been provided by the

      Eagle Defendants or the third party marketing companies to All Star. Jason Horwitz, All

      Star’s owner, admits to Eagle Bel Air Branch manager and loan officer Angela Pobletts

      that All Star is only barely visible on an Eagle mailer:




      See Exhibit 12.

68.   Because the payments by All Star are not reasonably related to the value of any purported

      good, facility or service provided to All Star by the Eagle Defendants, the payments are

      not entitled to the protection of 12 U.S.C. §2607(c)(2).

         B. To Pay for the Kickbacks, the Eagle Defendants and All Star Enter and
            Perform Naked Price Fixing Agreements Related to the Title and Settlement
            Service Charges on Eagle Loans Assigned and Referred in Furtherance of
            the Kickback Agreements.




                                              20
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 21 of 56



69.   To pay for the kickbacks, the Eagle Defendants and All Star conspire and agree to fix

      the prices charged borrowers on loans assigned and referred by the Eagle Defendants’

      various branches.

                i. The Eagle Defendants Conspire and Agree to Fix Prices Related to
                   Loans Assigned and Referred to All Star From the Eagle Forest Hill
                   Branch.

70.   The Eagle Defendants and All Star conspire and agree to fix the prices charged

      borrowers on Eagle loans assigned and referred by the Eagle Forest Hill Branch under

      the Kickback Agreement at $1,300 including title insurance. See, e.g., Feb. 25, 2010

      email between S. Oh and J. Horwitz attached as Exhibit 6.

71.   These fixed prices are $50 higher than the fixed prices All Star is charging on loans

      assigned and referred from other lenders, which amount constitutes the Eagle

      Overcharge. In addition, $300 of these fixed prices is charged for the sole purpose of

      funding the kickbacks and is not associated with any legitimate title or settlement

      service (“Kickback Overcharge”). These Eagle and Kickback Overcharges are the

      minimum amount of actual damages incurred by Eagle borrowers assigned and referred

      during this period pursuant to the Kickback Agreement.

72.   By August 2010, while the Eagle Defendants were receiving thousands of dollar in

      kickbacks, the Eagle Defendants and All Star conspire and agree to raise the fixed prices

      for title and settlement services associated with Eagle loans referred to All Star by the

      Eagle Forest Hill Branch to: (a) $1,500 including title insurance for loans assigned and

      referred by Eagle loan officers Gary Becker, Mike Marcellino, Nick Hapsis, and Alex

      Mavroulis; (b) $950 including title insurance for loans assigned and referred by Eagle

      loan officers Mike Varlotta, Steve Oh, Andre Samuel, and Billy Biensach; (c) $2,000



                                             21
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 22 of 56



      including title insurance for loans assigned and referred by Eagle loan officer Reggie

      Hyacinthe; and (d) $1,300 including title insurance for loans assigned and referred by

      Eagle loan officer David Hagy. See Aug. 3, 2010 Title Fee Structure Chart, attached as

      Exhibit 8.

73.   These fixed prices are $50-200 higher than the prices All Star charges borrowers

      assigned and referred to All Star from other lenders and is the Eagle Overcharge for

      borrowers assigned and referred by the Eagle Forest Hill Branch during this time period.

      These fixed prices also include a minimum of $300 Kickback Overcharge which,

      together with the Eagle Overcharge, is the minimum amount of actual damages incurred

      by the borrowers assigned and referred during this period pursuant to the Kickback and

      Price Fixing Agreements.

74.   In October, 2010, the Eagle Defendants and All Star conspired and agreed to fix even

      higher the prices charged borrowers on loans assigned and referred to All Star by the

      Eagle Forest Hill Branch to: (a) $1,000 including title insurance for loans assigned and

      referred by Gary Becker, Mike Marcellino, Steve Oh, Mike Varlotta, and Alex

      Mavroulis; (b) $1,850 including title insurance for loans assigned and referred by Andre

      Samuel; (c) $1,500 including title insurance for loans assigned and referred by Mike

      Balzano; (d) $1,625 including title insurance for loans assigned and referred by Nick

      Hapsis and Billy Biensach; and (e) $2,000 including title insurance for loans assigned

      and referred by Reggie Hyacinthe and Dave Hagy. See Oct. 1, 2010 Title Fee Structure

      Chart, Exhibit 10.

75.   These fixed prices are $250-1,000 higher than the prices fixed for loans assigned and

      referred to All Star by other lenders and represent the Eagle Overcharge. These fixed



                                            22
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 23 of 56



      prices also include a minimum $300 Kickback Overcharge, which, together with the

      Eagle Overcharge, is the minimum amount of actual damages sustained by borrowers

      assigned and referred by the Eagle Forest Hill Branch during this time in performance of

      the Kickback and Price Fixing Agreements.

                 ii. The Eagle Defendants Conspire and Agree to Fix Prices Related to
                     Loans Assigned and Referred to All Star From the Eagle Bel Air
                     Branch.

76.   At the same time All Star begins paying kickbacks to the Eagle Defendants associated

      with loans assigned and referred from the Eagle Bel Air Branch, All Star and the Eagle

      Defendants conspire and agree to fix prices charged borrowers on loans assigned and

      referred by the Eagle Bel Air Branch at $1,400. See Mar. 4, 2010 e-mails, attached as

      Exhibit 12.

77.   These fixed prices are at least $150 higher than the fixed prices All Star is charging loans

      assigned and referred to All Star from other lenders, which amount is the Eagle

      Overcharge associated with loans assigned and referred from the Eagle Bel Air Branch.

      A minimum of $300 of these fixed prices is a Kickback Overcharge, an amount charged

      for the sole purpose of funding the kickback and not associated with any legitimate title

      or settlement service. These Eagle and Kickback Overcharges are the minimum amount

      of actual damages incurred by the borrowers assigned and referred by the Eagle Bel Air

      Branch during this period pursuant to the Kickback and Price Fixing Agreements.

78.   Later that month, All Star and the Eagle Defendants conspire to and agree to fix prices

      for title and settlement services associated with Eagle loans assigned and referred to All

      Star by the Eagle Bel Air Branch at $2,000 including title insurance for Streamline

      mortgage loans, and at least $2,000 for Reverse mortgage loans and “Full Doc”


                                              23
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 24 of 56



      mortgage loans (a loan where all income and assets are documented, commonly used for

      financing a home purchase). See Mar. 24, 2010 e-mail, attached as Exhibit 13.

79.   These fixed prices are approximately $600 more than All Star is charging loans assigned

      and referred to All Star from other lenders. See Mar. 24, 2010 emails between MBA

      Mortgage and J. Horwitz, attached as Exhibit 14. This Eagle Overcharge, together with

      the Kickback Overcharge, is the minimum amount of actual damages incurred by Eagle

      borrowers assigned and referred to All Star from the Eagle Bel Air Branch during this

      time period in performance of the Kickback and Price Fixing Agreements.

                iii. The Eagle Defendants Conspire and Agree to Fix Prices Related to
                     Loans Assigned and Referred to All Star From the Eagle Owings
                     Mills Branch.

80.   The Eagle Defendants and All Star conspire and agree to fix prices charged on Eagle

      loans assigned and referred by the Eagle Owings Mills Branch at $2,000. See June 4,

      2010 e-mail, attached as Exhibit 15.

81.   These fixed prices are between $150-700 higher than All Star is charging on loans

      assigned and referred by other lenders, which amount represents the Eagle Overcharge.

      In addition, these fixed prices contain a minimum $300 Kickback Overcharge for the

      amounts charged to pay for the kickbacks and not associated with any legitimate title or

      settlement service. These Eagle and Kickback Overcharges are the minimum amount of

      actual damages sustained by borrowers on loans assigned and referred by the Eagle

      Owings Mills Branch during this time period in performance of the Kickback and Price

      Fixing Agreements.

82.   In August 2010, the Eagle Defendants and All Star conspire and agree to fix prices

      charged borrowers assigned and referred by Eagle Owings Mills Branch at $2,000



                                             24
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 25 of 56



      including title insurance in all states in which All Star is licensed and $2,400 including

      title insurance in Louisiana, North Carolina, Georgia, Massachusetts, South Carolina and

      Delaware. See Exhibit 8.

83.   These fixed prices continue the Eagle and Kickback Overcharges and are the minimum

      amount of actual damages incurred by Eagle borrowers assigned and referred from the

      Eagle Owings Mills Branch during this time period in performance of the Kickback and

      Price Fixing Agreements.

                   v.     The Eagle Defendants Price Fixing Agreements Extend to their
                          Internal Title Company, Eagle Nationwide Title Agency.

84.   During the relevant time period, the Eagle Defendants operate their own title services

      business, Eagle Nationwide Title Agency a/k/a Eagle Nationwide Abstract Company

      (“Eagle Title”) which functions as the Eagle Defendant’s internal title company.

85.   The Eagle Defendants regularly represent to borrowers that the prices for title and

      settlement service charges reported by the Eagle Defendants to borrowers on Good Faith

      Estimates and other government-mandated disclosures are from its title services

      company, Eagle Title.

86.   The Eagle Defendants regularly disclose to borrowers their affiliated business

      relationship with Eagle Title on a Written List of Settlement Service Providers.

87.   Eagle National regularly issues an Affiliated Business Disclosure Statement to

      borrowers which states: “to assist our customers in selecting the finance options that best

      suit their needs, we may refer them from one affiliate to another. Since those referrals

      may result in a financial or other benefit to Eagle National Bank, Eagle Nationwide

      Mortgage Company, Eagle Nationwide Abstract Company or Eagle Nationwide Title

      Agency, federal law requires that we provide you with this disclosure.”

                                             25
           Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 26 of 56



     88.   The Eagle Defendants extend their Price Fixing Agreements with All Star to the prices

           charged by Eagle Title and reported to the Eagle Defendants’ borrowers on the Good

           Faith Estimate and the Written List of Settlement Service Providers.

     89.   For example, in August of 2010, the Eagle Defendants and All Star conspire and agree

           to fix prices charged borrowers assigned and referred by Eagle Owings Mills Branch at

           $2,000 including title insurance in all but a handful of state.    Disclosures issued on

           loans assigned and referred to All Star by Adam Ellis, a loan officer employed by Eagle

           in the Owings Mills Branch, demonstrate that the Eagle Defendants extended the fixed

           price to Eagle Title. See Exhibit 24, Eagle Title Disclosures.

                 C.      Eagle Borrowers are Injured by the Kickback and Price Fixing
                         Agreements.
     90.   As a result of the Eagle Defendants’ performance of the Kickback and Price Fixing

           Agreements, Eagle borrowers, including Plaintiffs and alleged Class Members, are

           harmed and suffer concrete injury because they are: (a) defrauded into being charged

           and paying amounts that are not related to any legitimate title or settlement services and

           charged to pay for illegal kickbacks; (b) charged and pay higher and unnecessarily

           increased amounts for title and settlement services than they would have without the

           Kickback and Price Fixing Agreements; (c) denied kickback free title and settlement

           services, and (d) denied their choice of title and settlement service provider and other

           consumer benefits of a competitive marketplace.

                        FACTUAL ALLEGATIONS RELATED TO THE
                          INDIVIDUAL CLASS REPRESENTATIVES

I.         Plaintiff Wilson’s Eagle Loan

     91.   On or about July 2010, Plaintiff Sam Wilson, Jr. (“Wilson”) obtains a residential

           mortgage loan from the Eagle Defendants through Gary Becker, a loan officer the Eagle

                                                  26
      Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 27 of 56



      Defendants employ at the Eagle Forest Hill Branch, in relation to the purchase of

      residential real property located at 6300 Elmhurst Street, District Heights, MD, 20747.

      Wilson’s Eagle loan closes on or about July 26, 2010. See Exhibit 16, All Star 2010

      Marketing Tracking Spreadsheet.

92.   Becker assigns and refers the Wilson Eagle loan to All Star as quid pro quo for the

      kickbacks All Star paid the Eagle Defendants in May and June 2010, as described in

      ¶49(j)-(p), thereby performing the Kickback Agreement, depriving Wilson of his choice

      of title and settlement service provider and denying Wilson kickback-free title and

      settlement services. See Exhibit 16.

93.   The Eagle Defendants and All Star charge Wilson the agreed fixed price of $1,300.00 in

      total title and settlement service fees, thereby performing the agreement on fixed prices.

      See Exhibit 16.

94.   These title and settlement service fees include the $50 Eagle Overcharge and $300

      Kickback Overcharge described in ¶71 which is the minimum amount of Wilson’s actual

      damages resulting from the Kickback and Price Fixing Agreements.

95.   All Star disburses proceeds from Wilson’s Eagle loan in payment of these title and

      settlement service charges.

96.   As a direct and proximate result of the Kickback and Price Fixing Agreements, Wilson

      is harmed because he is: (i) charged and pays fraudulent charges for title and settlement

      services including amounts that are not related to any legitimate title or settlement

      service and charged to fund illegal kickbacks; (ii) charged and pays unnecessarily

      increased and higher title and settlement services fees than he would have paid without

      the illegal Kickback and Price Fixing Agreements; (iii) stripped of his choice of title and



                                             27
            Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 28 of 56



            settlement service provider and his mortgage broker’s impartial evaluation of All Star’s

            service and quality; and (iv) deprived of kickback-free title and settlement services and

            the consumer benefits of fair competition among independent title and settlement service

            providers.

      97.   As a direct and proximate result of the Kickback and Price Fixing Agreements, Wilson

            suffers actual damages in the amount of at least $350 and, on information and belief,

            additional amounts.

II.         Unthank Plaintiffs’ Eagle Loan

      98.   On or about July 2010, Plaintiffs John and Jackie Unthank obtain a residential mortgage

            loan from the Eagle Defendants through the Eagle Bel Air Branch, in relation to the

            refinance of a loan secured by real property located at 9513 Tottenham Circle, Frederick,

            MD 21704. The Unthanks’ Eagle loan closes on or about July 23, 2010. See Exhibit 17,

            Unthank HUD-1.

      99.   The Eagle Bel Air Branch, by and through Eagle loan officer Ryan Rojek, assigns and

            refers the Unthanks’ loan to All Star in performance of the Kickback Agreement and as

            quid pro quo for the kickbacks All Star paid to the Eagle Defendants in May 2010,

            laundered through Lendanear and Influence Direct, or in the alternative, the kickbacks

            All Star paid to Eagle Defendants in June 2010, laundered through Lendanear and

            Influence Direct, thereby performing the Kickback Agreement, depriving the Unthanks

            of their choice of title and settlement service provider, and denying the Unthanks

            kickback-free title and settlement services. See also Exhibit 18, July 13, 2010 e-mail re:

            Unthank loan in pipeline.




                                                   28
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 29 of 56



100.   All Star charges the Unthanks $2,107.60 in total title and settlement service fees, thereby

       performing the agreement on fixing prices. See Unthank HUD-1, attached as Exhibit

       17. These fees include an approximately $600 Eagle Overcharge and $300 Kickback

       Overcharge as described in ¶77 and ¶79 and constitutes the minimum amount of the

       Unthanks’ actual damages proximately caused by the Kickback and Price Fixing

       Agreements.

101.   All Star disburses proceeds from the Unthanks’ Eagle loan in payment of these charges,

       as reflected on the Unthanks’ HUD-1. See Exhibit 17.

102.   As a direct and proximate result of the Kickback and Price Fixing Agreements, the

       Unthanks are harmed because they are: (i) charged and pay higher and unnecessarily

       increased title and settlement services fees than they would have without the illegal

       Kickback and Price Fixing Agreements; (ii) was defrauded into being charged and

       paying higher and fixed prices for title and settlements service fees unnecessarily

       increased by amounts not associated with any legitimate title and settlement service; (iii)

       stripped of their choice of title and settlement service provider and their mortgage

       broker’s impartial evaluation of All Star’s service and quality; and (iv) deprived of

       kickback-free title and settlement services and the consumer benefits of fair competition

       among independent title and settlement service providers.

103.   As a direct and proximate result of the Kickback and Price Fixing Agreements, the

       Unthanks suffer actual damages in the amount of at least $900 and, on information and

       belief, additional amounts.




                                              29
        Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 30 of 56



 104.   Plaintiffs’ transactions and the course of events thereafter exemplify the working of the

        Kickback Agreement, the agreement fixing prices and the All Star Scheme and are

        typical of all alleged Class Members’ transactions.

                   FACTUAL ALLEGATIONS RELATED TO LIMITATIONS

 105.   Essential to the All Star Scheme, the Eagle Defendants and All Star undertake

        affirmative acts that fraudulently conceal the Kickback and Price Fixing Agreements,

        the illegal kickbacks, the related fixed prices and overcharges, and the actual injury and

        damages to borrowers, including Plaintiffs and alleged Class Members.

I.      All Star and the Eagle Defendants Launder Kickbacks through Third Party
        Marketing Companies and create sham invoice and payment records.

 106.   As described in ¶¶23-28, 49, 53, and 57 above, the Eagle Defendants and All Star

        choose to conceal the fact and payment of kickbacks by All Star to the Eagle Defendants

        by laundering kickbacks through third party marketing companies such as Influence

        Direct, Tranzact and Lendanear. Laundering the kickbacks through third party marketing

        companies conceals the fact that any thing of value is exchanged between All Star and

        the Eagle Defendants related to the assignment and referral of loans, including

        Plaintiffs’ and Class Members’ loans.

 107.   For most, if not all, of the kickback payments laundered through a third party marketing

        company, the Eagle Defendants and All Star cause the third party marketing company to

        issue a sham invoice to All Star. These invoices are a sham, and fraudulent, because

        these invoices falsely portray that All Star is receiving marketing services from the third

        party marketing company in exchange for the payments. See the collection of sham

        invoices related to the kickbacks paid the Eagle Defendants attached as Exhibit 19.




                                                30
        Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 31 of 56



 108.   These invoices, and the related payment records, are false because All Star is not

        receiving any marketing services from the third party marketing company, the payment

        is a kickback made solely in exchange for the referral of loans, and All Star’s payment

        to third party marketing company is applied for the sole benefit of the Eagle

        Defendants.

 109.   This false record conceals the kickbacks, Kickback Agreement and All Star Scheme

        from any person who may examine All Star’s financial records including auditors,

        regulators, law enforcement or borrowers.

II.     The Eagle Defendants and All Star Falsely Allocate Fees and Manipulate the APR.

 110.   The Truth in Lending Act (“TILA”) mandates that lenders report to borrowers the

        Annual Percentage Rate, or “APR”, associated with a loan, refinance, or reverse

        mortgage. While the interest rate of a loan is the cost to borrow the principal loan

        amount, the APR includes both the interest rate of the loan plus certain other lender fees,

        such as origination fees, discount points and some closing costs, including some title and

        settlement service fees. The APR is intended as a tool for borrowers to compare, among

        other things, closing and settlement costs across loans with similar interest rates and to

        easily identify when one loan has substantially higher fees than another loan at the same

        interest rate. Lenders are required to report to borrowers a calculation of the APR on

        various loan documents, including the TILA disclosure.

 111.   The title and settlement service fees that are excluded in the APR calculation are defined

        by TILA. 12 C.F.R. § 1026.4(c). Because some fees are excluded from the APR (and

        others are not), title and settlement service companies and lenders can manipulate – and

        falsely minimize – the APR by falsely allocating amounts charged for title and



                                               31
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 32 of 56



       settlement services to those categories of fees that are excluded from the APR

       calculation.

112.   As a regular and continuing business practice, the Eagle Defendants and All Star

       allocate the charges for title and settlement services associated with a borrower’s loan

       only to those categories of title services not included in the APR, thereby falsely

       minimizing the APR reported on Eagle borrowers’ loan documents and required federal

       disclosures.

113.   For example, “fees for title examination, abstract of title, [and] title insurance” are

       excluded from the APR calculation – see 12 C.F.R. § 1026.4(c)(7)(i) – while a

       settlement or closing fee and an application signing fee are settlement service costs

       required to be included in the APR calculation. See 12 C.F.R. § 1026.4(a)(1)(i). By

       allocating the charges associated to conducting a settlement or closing with a borrower

       to the category of “title exam” or “abstract” the result would be a false, and falsely

       minimized, APR.

114.   All Star claims the false allocation of fees and manipulation of the APR as a regular

       business practice, allocating all charges for title and settlement service to “Title Exam”

       or “Abstract” because those fees are excluded from, and do not raise, the APR. See,

       e.g., June 6, 2011 E-mail, attached as Exhibit 20; Sept. 24, 2015 E-mail, attached as

       Exhibit 21; October 6, 2015 E-mail, attached as Exhibit 22.

115.   The Eagle Defendants participate in and ratify this false allocation of fees. See Exhibit

       9; Sept. 23, 2010 email attached as Exhibit 23. Based on this continuing pattern of

       practice, Plaintiffs believe, and therefore allege, that the Eagle Defendants and All Star




                                              32
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 33 of 56



       engage in the false allocation and manipulation of the APR throughout the time period

       the Eagle Defendants is participating in the All Star Scheme.

116.   For example, despite conducting a settlement or closing with each Eagle borrower, the

       Eagle Defendants choose to not allocate any amount of All Star’s charges associated

       with a borrower’s loan to “settlement or closing fee” because that charge is included in

       the APR. Instead, All Star and Eagle Defendants allocate all charges, including that

       portion attributable to conducting a settlement or closing, to “Title Exam” or “Abstract”,

       which are excluded from the APR. See, e.g., Exhibit 17, Unthank HUD-1.

117.   Eagle Defendants and All Star’s choice to falsely allocate fees results in the fraudulent

       reporting of false APR’s and the false, and falsely minimized, representation of the cost

       of the loan to Eagle Defendants borrower.

118.   The Eagle Defendants, and All Star’s choice to falsely allocate fees and fraudulently

       report these false allocations in borrowers’ loan documents concealed from Eagle

       Defendants borrowers the artificially inflated prices of title and settlement services

       resulting from the Kickback Agreements and prevented borrowers from discovering the

       fixed nature of the pricing through comparison to the Eagle Defendants’ and All Star’s

       competitors.

119.   As a regular business practice, All Star uses various software programs, including

       “Titlehound”, to produce borrower loan documents, including documents reporting the

       APRs associated with a loan. All Star causes this software, including Titlehound, to be

       programmed to make these false allocations of title and settlement service fees and the

       resulting false APR calculations, and to produce the Eagle Defendants’ loan documents




                                              33
        Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 34 of 56



        to present to borrowers and on which the Eagle Defendants, and All Star intend

        borrowers rely.

 120.   The Eagle Defendants’ and All Star’s choice to falsely allocate fees and manipulate and

        falsely report APRs fraudulently concealed from Eagle borrowers the coordinated

        business relationships between All Star and each Eagle Defendant under the Kickback

        Agreement, the higher prices for title and settlement services resulting from the

        Kickback and Price Fixing Agreements, and affirmatively prevented the Eagle

        borrowers from discovering their injuries resulting therefrom.

III.    False Representations in Eagle Borrowers’ Loan Documents.

 121.   The Eagle Defendants and All Star also choose to make false representations on

        borrowers’ loan documents.

 122.   At all relevant times, federal law required the Eagle Defendants, as lender, to provide a

        “Good Faith” Estimate to the borrower within three days of taking a loan application. 12

        C.F.R. § 1024.7(a)-(b). “The required standardized GFE form must be prepared

        completely and accurately.” 12 C.F.R. App’x C to Part 1024 – Instructions for

        Completing the Good Faith Estimate (GFE) Form.

 123.   Block 4 of the “Good Faith” Estimate is to state only the charges for “title services and

        lender’s title insurance”.

 124.   As a regular pattern of practice, the Eagle Defendants each falsely include in Block 4

        charges that are not title services and lender’s title insurance including the Eagle and

        Kickback Overcharges, which are not associated with any legitimate title or settlement

        service and are charged for the sole purpose of funding the illegal kickbacks.




                                               34
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 35 of 56



125.   The Eagle Defendants’ choice to falsely include these charges in Block 4 of the “Good

       Faith” Estimate conceals from borrowers: (i) the illegal kickback; (ii) the fact and

       amount of the Eagle and Kickback Overcharges; and (iii) the coordinated business

       relationship between the Eagle Defendants and All Star under the Kickback and Price

       Fixing Agreements.

126.   In addition, the loan originator must state in Block 1 of the Good Faith Estimate:

              [A]ll charges that loan originators involved in this transaction will
              receive, except for any charge for the specific interest rate chosen
              (points). A loan originator may not separately charge any
              additional fees for getting this loan, including for application,
              processing, or underwriting. The amount stated in Block 1 is
              subject to zero tolerance, i.e., the amount may not increase at
              settlement.

       12 C.F.R. App’x C to Part 1024 – Instructions for Completing the Good Faith Estimate

       (GFE) Form.

127.   As a regular pattern of practice, the Eagle Defendants chose to falsely omit reporting the

       Eagle and Kickback Overcharges in Block 1 of the Good Faith Estimate even though the

       Eagle and Kickback Overcharges are charges the Eagle Defendants would receive in the

       transaction.

128.   The Eagle Defendants’ choice to falsely omit the Eagle and Kickback Overcharges from

       Block 1 of the “Good Faith” Estimate conceals from borrowers: (i) the fact and amount

       of the Eagle and Kickback Overcharges; (ii) the illegal kickbacks, and (iii) the

       coordinated business relationship between the Eagle Defendants and All Star under the

       Kickback and Price Fixing Agreements.

129.   In addition to the Good Faith Estimate, federal law, at all relevant times, requires each

       borrower to receive a HUD-1 Settlement Statement at the closing or settlement of a loan.



                                               35
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 36 of 56



       The settlement agent produces the HUD-1, but federal regulations require the loan

       originator to provide to the settlement agent all information appearing in the HUD-1

       statement.

130.   Section 1100 of the HUD-1 reports to the borrower the title and settlement services

       provided on the loan, along with the associated charges to the borrowers for those

       services.

131.   As a continuing pattern and regular business practice, the Eagle Defendants and All Star

       choose and cause the false allocation of fees described in ¶¶ 110-120 to repeat and

       appear on Eagle borrowers’ HUD-1 statements in Section 1100.

132.   As a continuing pattern and regular business practice, the Eagle Defendants omit and fail

       to describe anywhere on a borrower’s HUD-1 statement the amount of the kickback

       received by the Eagle Defendants related to the borrower’s loan or the fact that All Star

       has paid a kickback to the Eagle Defendants for the assignment and referral of the

       borrower’s loan. The Eagle Defendants are required to report the kickback on Line 808

       of the HUD-1, and perhaps other lines.

133.   As a continuing pattern of practice, the Eagle Defendants omit and fail to describe

       anywhere on a borrower’s HUD-1 statement that the borrower is being charged or the

       amount of any Eagle or Kickback Overcharge or other flat fee associated with the

       Kickback Agreement and/or the agreement fixing prices. The Eagle Defendants are

       required to itemize these amounts in the in Section 1100 or Section 1300 of the HUD-1.

       Instead, the Eagle Defendants choose to omit any description of the Eagle and Kickback

       Overcharges from these sections and fraudulently lump the amount of the Eagle and

       Kickback Overcharges into the amounts associated with legitimate title and settlement



                                                36
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 37 of 56



       services, such as title examination and/or abstract. This is fraudulent because the Eagle

       and Kickback Overcharges are not associated with any legitimate title and settlement

       service and charged solely for the purpose of paying for illegal kickbacks.

134.   Lenders authorized to underwrite government insured or guaranteed loans – such as VA

       or FHA loans -      use charts produced by the Department of Housing and Urban

       Development (“HUD”) listing the Mean, Median, and 80th percentile of settlement

       services charges by state to measure a “reasonable and customary” settlement service fee

       per 24 C.F.R. § 203.27.

135.   These authorized lenders require their mortgage broker correspondents, like the Eagle

       Defendants, to follow these charts.

136.   509 of the 535 loans assigned and referred by the Eagle Defendants to All Star during

       the time period of the All Star Scheme were VA and FHA loans. The Eagle Defendants

       were required to certify that the charges on these loans complied with these guidelines

       per 24 C.F.R. § 203.27 and 24 C.F.R. § 203.255.          This certification is presented to

       borrowers on the “Direct Endorsement” form.

137.   As a regular business practice, the Eagle Defendants falsely certified borrowers Direct

       Endorsement forms. These certifications were false because the fees charged borrowers

       did not comply with HUD regulations because the charges resulting from the Kickback

       Agreement and agreement fixing prices are unnecessarily increased by the Eagle and

       Kickback Overcharges, not reasonable and customary, and included amounts not

       associated with any legitimate title and settlement service.

138.   These false representations and omissions, presented to Eagle borrowers by All Star –

       as the Eagle Defendant’s agent – at closing, fraudulently conceal: (i) the illegal



                                               37
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 38 of 56



       kickbacks; (ii) the fact and amount of the Eagle and Kickback Overcharges and the fact

       that borrowers are being charged an amount not associated with a legitimate title and

       settlement service; (iii) the coordinated business relationship between the Eagle

       Defendants and All Star under the Kickback and Price Fixing Agreements.

IV.    Plaintiffs’ Reasonable Diligence

139.   As a result of the fraudulent concealments by the Eagle Defendants, the Eagle

       Defendants, and All Star, Wilson and the Unthanks (and all members of the alleged

       Class) had no actual notice before, at or after the closing of their Eagle loans of the

       illegal kickbacks, the exchange of any thing of value between the Eagle Defendants and

       All Star related to their Eagle loan, the resulting Eagle and Kickback Overcharges, or the

       coordinated business relationship of the Eagle Defendants and All Star under the

       Kickback and Price Fixing Agreements.

140.   Plaintiffs exercised reasonable diligence before, during and after the closing of their

       loans.

         A. Plaintiff Wilson’s Reasonable Diligence.

141.   Plaintiff Wilson receives loan documents prepared by the Eagle Defendants in advance

       of his closing and reviews those loan documents.

142.   Plaintiff Wilson believes, and therefore avers, that his pre-closing loan documents

       include a “Good Faith” Estimate prepared by the Eagle Defendants.

143.   The Eagle Defendants choose to omit from his “Good Faith” Estimate any description or

       statement of the coordinated business relationship between the Eagle Defendants and All

       Star and to include the fraudulent representations and omissions described in ¶¶122-128.




                                              38
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 39 of 56



       Plaintiff Wilson believes and therefore avers that his “Good Faith” Estimate does not

       identify All Star as the provider of any title settlement service related to his refinance.

144.   The Eagle Defendants choose to include in his pre-closing documents the false

       allocation of fees and a false APR as described in ¶¶ 110-120. Plaintiff Wilson’s belief

       is supported by the allocation of fees in his HUD-1, which is consistent with the Eagle

       Defendants’ and All Star’s pattern of false allocation of fees and false statement of the

       APR.

145.   The Eagle Defendants make the false statements and omissions in Plaintiff Wilson’s pre-

       closing loan documents for the purposes of concealing, and did so conceal from Plaintiff

       Wilson, the coordinated business relationship between the Eagle Defendants and All

       Star, the Kickback Agreement, the fact, nature and amount of the illegal kickbacks

       related to Plaintiff Wilson’s loan, the agreement fixing prices and the fixed nature of

       prices charged Plaintiff Wilson for title and settlement services.

146.   As is reasonable under the circumstances, Plaintiff Wilson believed these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Wilson did not believe, that: (i) a coordinated business

       relationship exists between the Eagle Defendants and All Star; (ii) there has been any

       payment or exchange of a thing of value between the Eagle Defendants and All Star

       related to the assignment and referral of Plaintiff Wilson’s loan for title and settlement

       services; or (iii) the prices he will be charged for title and settlement services are the

       result of Kickback and/or Price Fixing Agreements.




                                                39
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 40 of 56



147.   Plaintiff Wilson acted diligently during the closing or settlement of his loan. As a

       condition of funding his loan, the Eagle Defendants require Plaintiff Wilson to

       participate in a closing, and he attends and fully participates in the required closing.

148.   At the closing of his loan, Plaintiff Wilson received from All Star, or its agent, all of the

       loan documents required by the Eagle Defendants to close his loan, including a HUD-1.

149.   Plaintiff Wilson believes, and therefore avers, that Eagle Defendants and All Star choose

       to omit from the documents Plaintiff Wilson receives at closing, including his HUD-1,

       any description or statement of the coordinated business relationship between the Eagle

       Defendants and All Star under the Kickback and/or Price Fixing Agreements.

150.   The Eagle Defendants and All Star chose to omit from the documents Plaintiff Wilson

       received at closing, including his HUD-1, any description or statement of any payment,

       amount or thing of value that was paid by All Star to the Eagle Defendants, or received

       by the Eagle Defendants from All Star, related to Plaintiff Wilson’s loan.

151.   The Eagle Defendants and All Star chose to include in the documents Plaintiff Wilson

       received at closing, including his HUD-1, the false allocation of fees as described in ¶¶

       110-120 and the resulting fraudulent representations and omissions as described in ¶¶

       129-133.

152.   The Eagle Defendants chose to include in the documents Plaintiff Wilson received at

       closing the false certification described in ¶¶ 134-138.

153.   The Eagle Defendants and All Star make the fraudulent omissions and representations

       and false certifications in Plaintiff Wilson’s loan closing documents for the purposes of

       concealing, and did so conceal from Plaintiff Wilson, the coordinated business

       relationship between the Eagle Defendants and All Star, the Kickback Agreement, the



                                                40
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 41 of 56



       fact, nature, and amount of the illegal kickback related to Plaintiff Wilson’s loan, the

       agreement fixing prices, the Eagle and Kickback Overcharges, and Plaintiff Wilson’s

       injuries and actual damages therefrom.

154.   As is reasonable under the circumstances, Plaintiff Wilson believed these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Wilson did not believe, that: (i) a coordinated business

       relationship exists between the Eagle Defendants and All Star; (ii) there has been any

       payment or exchange of a thing of value between the Eagle Defendants and All Star

       related to the assignment and referral of Plaintiff Wilson’s loan for title and settlement

       services; (iii) include the Eagle and Kickback Overcharges or any other amount not

       associated with any legitimate title and settlement service; or (iv) the prices charged for

       title and settlement services are fixed and the result of Kickback and Price Fixing

       Agreements between the Eagle Defendants and All Star.

155.   Plaintiff Wilson acted diligently after his closing. On or about June 4, 2019, Plaintiff

       Wilson received a letter from undersigned counsel describing an investigation of the

       Eagle Defendants and All Star.       This is Plaintiff Wilson’s first indication of any

       potential wrongful, illegal, and/or actionable conduct by anyone.

156.   Within days, Plaintiff Wilson contacts and retains counsel. Plaintiff Wilson files this

       Complaint within a year of becoming aware of facts giving rise to his causes of action.

         B. The Unthank Plaintiffs’ reasonable diligence.

157.   The Unthanks receive loan documents prepared by the Eagle Defendants in advance of

       their closing and review those loan documents.




                                                41
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 42 of 56



158.   The Unthanks believe, and therefore aver, that their pre-closing loan documents include

       a “Good Faith” Estimate prepared by the Eagle Defendants.

159.   The Eagle Defendants choose to omit from the Unthanks’ “Good Faith” Estimate any

       description or statement of the coordinated business relationship between the Eagle

       Defendants and All Star and to include the fraudulent representations and omissions

       described in ¶¶ 122-128. The Unthanks believe and therefore aver that their “Good

       Faith” Estimate does not identify All Star as the provider of any title settlement service

       related to their refinance.

160.   The Eagle Defendants choose to include in their pre-closing documents the Eagle

       Defendants and All Star’s false allocation of fees and a false APR as described in ¶¶110-

       120. The Unthanks’ belief as to the allocation of fees reflected on the “Good Faith”

       Estimate is supported by the allocation of fees on the Unthanks’ HUD-1, which is

       consistent with All Star and the Eagle Defendants’ pattern of false allocation of fees and

       resulting false APR. See Unthanks’ HUD-1, Exhibit 17.

161.   The Eagle Defendants make the false statements and omissions in the Unthanks’ pre-

       closing loan documents for the purposes of concealing, and did so conceal from the

       Unthank Plaintiffs, the coordinated business relationship between the Eagle Defendants

       and All Star, the Kickback Agreement, the fact, nature and amount of the illegal

       kickbacks related to the Unthank Plaintiff s’ loan, the agreement fixing prices and the

       fixed nature of prices charged the Unthank Plaintiffs for title and settlement services.

162.   As is reasonable under the circumstances, the Unthank Plaintiffs believed these pre-

       closing documents and the representations made therein. A reasonable borrower would

       have no reason to believe, and the Unthank Plaintiffs did not believe, that: (i) a



                                               42
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 43 of 56



       coordinated business relationship exists between the Eagle Defendants and All Star; (ii)

       there has been any payment or exchange of a thing of value between the Eagle

       Defendants and All Star related to the assignment and referral of the Unthank Plaintiffs’

       loan for title and settlement services; or (iii) the prices he will be charged for title and

       settlement services are the result of Kickback and/or Price Fixing Agreements between

       the Eagle Defendants and All Star.

163.   The Unthanks acted diligently during the closing or settlement of their loan. As a

       condition of funding their loan, the Eagle Defendants require the Unthanks to participate

       in a closing, and the Unthanks attend and fully participate in the required closing and

       review all documents with All Star’s representative.

164.   At the closing of their loan, the Unthanks received from All Star, or its agent, all of the

       loan documents required by the Eagle Defendants to close the Unthanks’ Eagle loan,

       including a HUD-1. The Unthanks reviewed and signed all of the documents All Star

       presents at the closing, including the HUD-1.

165.   The Eagle Defendants and All Star chose to omit from the documents the Unthanks

       receive at closing, including their HUD-1, any description or statement of the

       coordinated business relationship between the Eagle Defendants and All Star under the

       Kickback Agreement and/or agreement fixing prices. See Exhibit 17.

166.   The Eagle Defendants and All Star choose to omit from the documents the Unthanks

       receive at closing, including their HUD-1, any description or statement of any payment,

       amount or thing of value that was paid by All Star to the Eagle Defendants, or received

       by the Eagle Defendants from All Star, related to the Unthanks’ Eagle loan. See Exhibit

       17.



                                               43
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 44 of 56



167.   The Eagle Defendants and All Star choose to include in the documents the Unthanks

       receive at closing, including their HUD-1, the false allocation of fees as described in ¶¶

       110-120 and the resulting fraudulent representations and omissions as described in ¶¶

       129-133.

168.   The Eagle Defendants choose to include in the Unthank loan documents presented at

       closing the false certification described in ¶¶134-138.

169.   The Eagle Defendants and All Star make the fraudulent omissions and representations

       and false certifications in the Unthanks’ loan closing documents for the purposes of

       concealing, and did so conceal from the Unthank Plaintiffs, the coordinated business

       relationship between the Eagle Defendants and All Star, the Kickback Agreement, the

       fact, nature, and amount of the illegal kickback related to the Unthanks’ loan, the fixed

       nature of the prices charged for title and settlement services, and the Unthanks’ injuries

       and actual damages therefrom.

170.   As is reasonable under the circumstances, the Unthanks believed these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and the Unthanks do not believe, that: (i) a coordinated business

       relationship exists between the Eagle Defendants and All Star; (ii) there has been any

       payment or exchange of a thing of value between the Eagle Defendants and All Star

       related to the assignment and referral of the Unthanks’ Eagle loan for title and settlement

       services; (iii) include the Eagle and Kickback Overcharges or any other amount not

       associated with any legitimate title and settlement service; or (iv) the prices charged for

       title and settlement services are fixed and the result of Kickback and Price Fixing

       Agreements between the Eagle Defendants and All Star.



                                               44
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 45 of 56



171.   The Unthanks acted diligently after their closing. On or about May 31, 2019, the

       Unthanks received a letter from undersigned counsel describing an investigation of All

       Star and the Eagle Defendants. This is the Unthanks’ first indication of any potential

       wrongful, illegal, and/or actionable conduct by anyone.

172.   Within days, the Unthanks contact and retain counsel. The Unthanks file this Complaint

       within a year of becoming aware of facts giving rise to their causes of action.

V.     Accrual and Tolling of Limitations

173.   The limitations period provided in 15 U.S.C. §15(b) is subject to the discovery of injury

       rule. Detrick v. Panalpina, 108 F.3d 529 (4th Cir. 1997) cert. denied 1997 U.S. LEXIS

       4626. The Eagle Defendant’s affirmative and fraudulent acts precluded Eagle borrowers,

       including Plaintiffs and Class Members, from discovering their actual damages and

       injuries caused by the Price Fixing Agreements between the Eagle Defendants and All

       Star.

174.   As a result, Plaintiffs’, and Class Members’, claims pursuant to the Sherman Act did not

       accrue, for the purpose of the limitations period provided in 15 U.S.C. § 15(b), until

       such time as Plaintiffs, and Class Members, knew, or should have known, of their injury

       – for Wilson, on or about June 4, 2019, and for the Unthanks, on or about May 31, 2019.

175.   In addition and in the alternative, as a result of the Eagle Defendants’ and All Star’s

       fraudulent concealments and Plaintiffs’ reasonable diligence before, during and after the

       closing of Plaintiffs’ loans, the statute of limitations as to all causes of action pled herein

       are and should be tolled beginning on the date of each Plaintiffs’ loan closing and

       continuing until the learning of facts giving rise to the causes of action pled herein: for

       Wilson, on or about June 4, 2019, and for the Unthanks, on or about May 31, 2019.



                                                45
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 46 of 56



176.   Plaintiffs believe, and therefore aver, that the fraudulent concealments described herein

       were an integral component of the Kickback and Price Fixing Agreements and the All

       Star Scheme, and typical of all alleged Class Members’ transactions such that all Class

       Members are entitled to fraudulent concealment tolling of applicable limitations period.

                                              COUNT I
                  Violation of the Real Estate Settlement Procedures Act (RESPA),
                                         12 U.S.C. § 2607(a)

177.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

178.   All transactions at issue in the instant complaint are incident to or part of real estate

       settlement services involving federally related mortgage loans and thereby are subject to

       the provisions of RESPA, 12 U.S.C. § 2601, et seq.

179.   The Eagle Defendants, by and through their brokers, loan officers, employees and/or

       agents, received and accepted things of value paid by All Star in exchange for the

       assignment and referral of business to All Star in violation of RESPA, 12 U.S.C. §

       2607(a).

180.   All loans referred to All Star under the Kickback Scheme were secured by first or

       subordinate liens on residential real property and were made in whole or in part by the

       Eagle Defendants and/or its affiliates whose deposits or accounts are insured by the

       Federal Government and/or who are regulated by an agency of the Federal Government.

181.   The payment and/or arranging of payment of kickbacks to the Eagle Defendants by All

       Star and the Eagle Defendants’ receipt thereof constitute a violation of § 8(a) of RESPA,

       which prohibits the payment of referral fees or kickbacks pursuant to an agreement in

       connection with the origination or brokering of federally related mortgage loans.




                                               46
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 47 of 56



182.   The payments from All Star to the Eagle Defendants were not associated with any

       goods, facility or service actually provided by the Eagle Defendants, or any of its agents

       and/or employees, to All Star, and in addition or in the alternative, the value of any

       good, facility or service provided claimed to be provided by the Eagle Defendants to All

       Star is not reasonably related to the payment from All Star such that the payment is not

       “bona fide” or within the protection of 12 U.S.C. §2607(c)(2).

183.   In addition, All Star’s laundering of money through the third party marketing companies

       was always solely expressly payments to the Eagle Defendants for the assignment and

       referral of Eagle loans and to conceal the illegal kickbacks, and not for the third party

       marketing company’s provision of any goods or services to All Star.

184.   In the alternative, any payment made by All Star to the Eagle Defendants and/or

       laundered through any third party marketing company is far greater, and not reasonably

       related, to All Star’s nominal presence in the solicitations and were in reality simply

       kickbacks designed to look like legitimate payments.

185.   As successor in interest to the Eagle Defendants, ESSA is liable for the Eagle

       Defendants RESPA violations pled herein under the express terms of and law

       controlling the Merger described in ¶¶ 11 -13 and general successor liability principles.

186.   Plaintiffs allege claims for violations of 12 U.S.C. §2607(a) on their own behalf and

       pursuant to Fed. R. Civ. P. 23 with the class defined as follows:

             All individuals in the United States who were borrowers on a
             federally related mortgage loan (as defined under the Real Estate
             Settlement Procedures Act, 12 U.S.C. § 2602) originated or
             brokered by Eagle National Bank or Eagle Nationwide Mortgage
             Company for which All Star Title, Inc. provided a settlement
             service, as identified in Section 1100 on the borrower’s HUD-1,
             between January 1, 2009, and December 31, 2011. Exempted from
             this class is any person who, during the period of January 1, 2009

                                              47
        Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 48 of 56



              through December 31, 2011, was an employee, officer, member
              and/or agent of Defendants Eagle National Bank, Eagle
              Nationwide Mortgage Company, Eagle National Bancorp. Inc.,
              ESSA Bank & Trust, Inc., ESSA Bancorp Inc., or All Star Title,
              Inc.

       (the “RESPA Class”).

187.    There are questions of law and fact common to the claims of each and all members of

        the RESPA Class. These common questions include, but are not limited to:

       a.   Whether there existed a referral agreement between the Eagle Defendants and All

            Star whereby the Eagle Defendants agreed to assign and refer Eagle loans, refinances

            and reverse mortgages to All Star in return for kickbacks;

       b.   Whether the Eagle Defendants and its employees and/or agents received illegal

            kickbacks from All Star for the assignment and referral of business to All Star;

       c.   Whether the illegal kickbacks to the Eagle Defendants and its employees and/or

            agents violated RESPA;

       d.   Whether the Eagle Defendants and All Star used third party marketing companies to

            launder kickbacks related to Eagle loans;

       e.   Whether Plaintiffs and RESPA Class Members were forced to pay higher and

            unnecessarily increased charges for settlement services;

       f.   Whether the Eagle Defendants used sham invoices and payment records to actively

            and fraudulently conceal the payment, receipt and acceptance of illegal kickbacks;

       g.   Whether the Eagle Defendants disclosed or described to any borrower its

            coordinated business relationship with All Star or the fact that a thing of value had

            been exchanged between the Eagle Defendants and All Star related to any

            borrower’s loan;



                                               48
        Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 49 of 56



       h.   Whether the Eagle Defendants disclosed or described on any borrowers “Good

            Faith” Estimate, HUD-1 or other loan document the Eagle Defendants’ coordinated

            business relationship with All Star or the fact that a thing of value had been

            exchanged between the Eagle Defendants and All Star related to any borrower’s

            loan;

       i.   Whether despite exercising reasonable due diligence, Plaintiffs and RESPA Class

            Members did not and could not have learned of the illegal kickbacks until contacted

            by counsel.

       j.   Whether Plaintiffs and RESPA Class Members are entitled to treble damages under

            RESPA; and

       k.   Whether Plaintiffs and RESPA Class Members are entitled to attorneys’ fees and

            expenses under RESPA.

188.    These common issues of law and fact predominate over any question affecting only

        individual RESPA Class Members.

189.    Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

        RESPA Class Members and are subject to the same statutory measure of damages set

        forth in 12 U.S.C. § 2607(d)(2).

190.    Plaintiffs will fairly and adequately protect the interests of the RESPA Class. The

        Plaintiffs’ interests and the interests of all other members of the RESPA Class are

        identical.

191.    Plaintiffs’ counsel has substantial experience in complex litigation and class action

        proceedings, have been approved as class and settlement class counsel in multiple U.S.




                                               49
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 50 of 56



       District Courts in similar litigation, and will adequately represent the RESPA Class’

       interests.

192.   The RESPA Class consists of borrowers on more than 500 loans, and thus are so

       numerous that joinder of all members is impracticable.

193.   Separate actions by individual members of the class would create a risk of inconsistent

       or varying adjudications with respect to individual members of the class that would

       establish incompatible standards of conduct for Defendants.

194.   This action entails questions of law and fact common to RESPA Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

195.   Most members of the RESPA Class are unaware of their rights to prosecute a claim

       against the Eagle Defendants and/or its successor in interest, ESSA.

196.   No member of the RESPA Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

                                             COUNT II
                                    Violation of the Sherman Act,
                                            15 U.S.C. § 1

197.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

198.   All Star and the Eagle Defendants conspired to and executed an agreement to fix the

       price of title and settlement services charged to borrowers on refinances, reverse

       mortgages, and other mortgage loans, in violation of the Sherman Act, 15 U.S.C. § 1.




                                               50
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 51 of 56



199.   During the relevant time period, the Eagle Defendants operated, maintained an

       ownership interest in and/or controlled Eagle Title.

200.   Eagle Title functioned as the Eagle Defendants’ internal title company and the Eagle

       Defendants extended their price fixing agreements with All Star to the prices charged for

       similar title and settlement services by Eagle Title.

201.   The fixed prices agreed to and charged by the Eagle Defendants and All Star pursuant

       to the Price Fixing Agreements are an unreasonable restraint of trade because: (1) the

       Eagle Defendants and All Star were direct competitors in the title and settlement

       services market and price fixing agreements between competitors at the same market

       level are unreasonable restraints of trade as a matter of law and per se violations § 1 of

       the Sherman Act, and (2) pursuant to 12 U.S.C. § 2601 and 12 U.S.C. § 2607(a), price

       fixing for the purpose of facilitating illegal kickbacks between residential mortgage

       lenders and title and settlement service companies are among those class of price-fixing

       agreements that are for an anti-competitive purpose, plainly harmful to competition and

       so obviously lacking in any redeeming procompetitive value as to be conclusively

       presumed an unreasonable restraint of trade.

202.   As a direct and proximate result of the price fixing agreement between the Eagle

       Defendants and All Star, Plaintiffs and Class Members were charged and paid higher

       and unnecessarily increased prices for title and settlement services and were charged and

       paid more for title and settlement services than they otherwise would have without the

       price fixing agreements, and were charged and paid amounts not associated with any

       legitimate title and/or settlement service.




                                                51
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 52 of 56



203.   As a direct and proximate result of the price fixing agreements between the Eagle

       Defendants and All Star, Plaintiffs were injured and suffered actual damages in the

       amount of at least $300.

204.   As successor in interest to the Eagle Defendants, ESSA is liable for the Eagle

       Defendants’ Sherman Act violations pled herein under the express terms of and law

       controlling the Merger identified in ¶¶ 11-13, as well as general successor liability

       principles.

205.   Plaintiffs allege claims pursuant to Fed. R. Civ. P. 23 for violations of 15 U.S.C. § 1

       (“Anti-Trust Class”), with the alleged Anti-Trust Class defined as:

             All individuals in the United States who were borrowers on a loan
             originated or brokered by Eagle National Bank or Eagle
             Nationwide Mortgage Company for which All Star Title, Inc.
             provided a settlement service, as identified in Section 1100 on the
             borrower’s HUD-1, between January 1, 2009, and December 31,
             2011. Exempted from this class is any person who, during the
             period of January 1, 2009 through December 31, 2011, was an
             employee, officer, member and/or agent of Defendants Eagle
             National Bank, Eagle Nationwide Mortgage Company, Eagle
             National Bancorp Inc., ESSA Bank & Trust, Inc., ESSA Bancorp
             Inc., or All Star Title, Inc.

206.   The Anti-Trust Class consists of borrowers on more than 500 loans, and thus are so

       numerous that joinder of all members is impracticable.

207.   There are questions of law and fact common to the claims of each and all members of

       the Anti-Trust Class. These common questions include, but are not limited to:

         a. Whether the Eagle Defendants and its employees and/or agents violated the

             Sherman Act by conspiring to and fixing the title and settlement services fees

             charged to and paid by Plaintiffs and Anti-Trust Class Members;




                                              52
Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 53 of 56



  b. Whether the price fixing agreements between the Eagle Defendants and All Star

     are per se violations of the Sherman Act;

  c. Whether the prices charged Eagle borrowers pursuant to the price fixing

     agreements included the Eagle and Kickback Overcharges and were higher than

     prices that would have been charged without the price fixing agreements;

  d. Whether the Eagle Defendants’ made false representations to borrowers to

     actively conceal the price fixing agreements, fixed prices and Eagle and Kickback

     Overcharges resulting therefrom;

  e. Whether the Eagle Defendants and All Star falsely allocated fees and otherwise

     manipulated APR calculation on Class Members’ loans to actively conceal the

     price fixing agreements and fixed prices and Eagle and Kickback Overcharges

     charged Eagle borrowers in performance of those agreements;

  f. Whether the Eagle Defendants and All Star made false representations on Eagle

     borrowers Good Faith Estimates, HUD-1 and other loan documents to actively

     conceal the price fixing agreements, the fixed prices and Eagle and Kickback

     Overcharges charged Eagle borrowers in performance of those agreements;

  g. Whether despite exercising reasonable due diligence, Plaintiffs and Class

     Members did not and could not have learned of the price fixing agreements, fixed

     prices and Eagle and Kickback Overcharges, and their injuries and actual

     damages therefrom, until contacted by counsel;

  h. Whether Plaintiffs and the Anti-Trust Class are entitled to treble damages under

     the Sherman Act; and




                                     53
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 54 of 56



          i. Whether Plaintiffs and the Anti-Trust Class are entitled to attorneys’ fees and

              expenses under the Sherman Act.

208.   These common issues of law and fact predominate over any question affecting only

       individual Anti-Trust Class Members.

209.   Plaintiffs’ transaction and claims are typical of the claims or defenses of the respective

       Anti-Trust Class Members and are subject to the same statutory measure of damages set

       forth in 15 U.S.C. § 15(a).

210.   Plaintiffs will fairly and adequately protect the interests of the Anti-Trust Class. The

       interests of the named Plaintiffs and all other members of the Anti-Trust Class are

       identical.

211.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class counsel in related litigation, and will

       adequately represent the Anti-Trust Class’s interests.

212.   Separate actions by individual members of the class would create a risk of inconsistent

       or varying adjudications with respect to individual members of the class that would

       establish incompatible standards of conduct for Defendants.

213.   This action entails questions of law and fact common to Anti-Trust Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

214.   Most members of the Anti-Trust Class are unaware of their rights to prosecute a claim

       against the Eagle Defendants and/or its successor in interest, ESSA.




                                              54
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 55 of 56



215.   No member of the Anti-Trust Class has a substantial interest in individually controlling

       the prosecution of a separate action, but if he or she does, he or she may exclude himself

       or herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

WHEREFORE, Plaintiffs respectfully demand:

   a. This Court certify the RESPA and Anti-Trust Classes pursuant to Federal Rule of Civil

       Procedure 23 and set this matter for trial;

   b. Judgment for Plaintiffs and RESPA Class Members against ESSA Bancorp, Inc. and

       ESSA Bank & Trust, as successors in interest to Eagle National Bank, Eagle Nationwide

       Mortgage Company and Eagle National Bancorp, Inc., and award Plaintiffs and RESPA

       Class Members an amount equal to three times the amount of any charge paid for such

       settlement services, pursuant to 12 U.S.C. § 2607(d)(2);

   c. Demand judgment for Plaintiffs and Anti-Trust Class Members against ESSA Bancorp,

       Inc. and ESSA Bank & Trust, as successors in interest to Eagle National Bank, Eagle

       Nationwide Mortgage Company and Eagle National Bancorp, Inc., and award Plaintiffs

       and Anti-Trust Class Members damages in the amount equal to three times the actual

       damages caused by the agreement fixing prices pursuant to 15 U.S.C. § 15(a);

   d. Reasonable attorneys’ fees, interest and costs pursuant to 12 U.S.C. § 2607(d)(5) and/or

       15 U.S.C. § 15(a); and

   e. For such other and further relief as this Court deems proper.



                        [SIGNATURES ON THE FOLLOWING PAGE]




                                                55
       Case 8:20-cv-01344-TDC Document 33 Filed 09/30/20 Page 56 of 56



                                                   Respectfully submitted,


______/s/____________________                   _______/s/________________
Timothy F. Maloney, Esq. #03381                 Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                 Melissa L. English, Esq. #19864
Joseph, Greenwald & Laake, P.A.                 Smith, Gildea & Schmidt, LLC
6404 Ivy Lane, Suite 400                        600 Washington Avenue, Suite 200
Greenbelt, Maryland 20770                       Towson, Maryland 21204
(301) 220-2200 / (301) 220-1214 (fax)           (410) 821-0070 / (410) 821-0071 (fax)
Email: tmaloney@jgllaw.com                      Email: mpsmith@sgs-law.com
vnannis@jgllaw.com                              menglish@sgs-law.com
Co-Counsel for Plaintiffs and Class Members     Counsel for Plaintiffs and Class Members




                               PRAYER FOR JURY TRIAL

       Plaintiffs and Class Members hereby request a trial by jury on the foregoing Amended

Class Action Complaint.

______/s/____________________                   _______/s/________________
Timothy F. Maloney, Esq. #03381                 Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                 Melissa L. English, Esq. #19864
Joseph, Greenwald & Laake, P.A.                 Smith, Gildea & Schmidt, LLC
6404 Ivy Lane, Suite 400                        600 Washington Avenue, Suite 200
Greenbelt, Maryland 20770                       Towson, Maryland 21204
(301) 220-2200 / (301) 220-1214 (fax)           (410) 821-0070 / (410) 821-0071 (fax)
Email: tmaloney@jgllaw.com                      Email: mpsmith@sgs-law.com
vnannis@jgllaw.com                              menglish@sgs-law.com
Co-Counsel for Plaintiffs and Class Members     Counsel for Plaintiffs and Class Members




                                              56
